2:20-cv-03680-DCN       Date Filed 08/26/21      Entry Number 50        Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

   COLUMBIA CASUALTY COMPANY,             )
                                          )
                     Plaintiff,           )
                                          )                  No. 2:20-CV-3680-DCN
               vs.                        )
                                          )                         ORDER
   MCCABE TROTTER & BEVERLY, PC and )
   TAMMY C. RICHARDSON,                   )
                                          )
                     Defendants.          )
   _______________________________________)

          The following matter is before the court on plaintiff Continental Casualty

   Company’s (“Continental”) motion to dismiss, ECF No. 42. For the reasons set forth

   below, the court grants the motion.1

                                      I. BACKGROUND

          Defendant McCabe Trotter & Beverly, PC (“McCabe Trotter”) regularly

   represents homeowner’s associations (“HOAs”) in efforts to collect past-due assessments

   from homeowners. In connection with its collection efforts, McCabe Trotter charges

   various fees, including an initial $65 flat fee to send a letter to the homeowner notifying

   the homeowner of the past-due assessment. If and when McCabe Trotter takes additional

   steps to collect the debt—for example, by sending a notice of a lien or filing a foreclosure

   action—the HOA incurs additional set charges for each task. McCabe Trotter allegedly




          1
             Defendant Tammy C. Richardson’s (“Richardson”) also filed a motion to
   dismiss, ECF No. 40, arguing, inter alia, that the court should decline to exercise
   jurisdiction over the action under the Declaratory Judgment Act. The court first
   considers Continental’s motion to voluntarily dismiss this action, and because it grants
   that motion, it finds Richardson’s motion to dismiss moot.
                                                1
2:20-cv-03680-DCN       Date Filed 08/26/21       Entry Number 50        Page 2 of 8




   does not bill the HOA directly for amounts in excess of the initial $65 fee; rather,

   McCabe Trotter adds those fees to the debt it seeks to collect from the homeowner.

          McCabe Trotter has professional liability insurance policies with Continental.

   The first policy at issue is for the policy period of August 13, 2015 to August 13, 2016

   (the “15-16 Policy”), ECF No. 1-6, and the second is for the period of August 13, 2016 to

   August 13, 2017 (the “16-17 Policy”), ECF No. 1-7 (together, the “Policies”). The

   Policies provide specified coverage amounts that McCabe Trotter “shall become legally

   obligated to pay as damages and claims expenses because of a claim that it both first

   made against the Insured and reported in writing to [Continental] during the policy period

   by reason of an act or omission in the performance of legal services[.]” ECF No. 1-6 at

   11; ECF No. 1-7 at 10. For example, the Policies provide a $2 million coverage limit for

   a “single claim.” ECF No. 38, Amend. Compl. ¶ 36, 40.

          Certain South Carolina homeowners, including Richardson, filed lawsuits against

   McCabe Trotter regarding its debt collection practices (the “Underlying Actions”),

   particularly its inclusion of its attorneys’ fees in the represented amount of the

   homeowners’ purported debts. According to the complaint, three of these actions have

   been fully resolved by settlement, one has been dismissed without prejudice, and

   Richardson’s action was declared a mistrial.

          On October 20, 2020, Columbia filed the instant declaratory judgment action,

   seeking judicial determination of its coverage obligations under the Policies for the

   Underlying Actions. ECF No. 1, Compl. Specifically, Columbia seeks a declaration that

   (1) the Richardson action is not covered by the 16-17 Policy because the claim was not

   made and reported during that coverage period; (2) the Richardson action is a “single



                                                  2
2:20-cv-03680-DCN       Date Filed 08/26/21      Entry Number 50        Page 3 of 8




   claim” under the 15-16 Policy and thus subject to a $2 million claim limit; and (3) all

   Underlying Actions together are a “single claim” and thus are cumulatively subject to a

   $2 million claim limit under the 15-16 Policy. Amend. Compl. ¶ 3.

          Although the parties agree that the Policies were issued by Continental, not its

   subsidiary Columbia, plaintiff’s counsel inadvertently named Columbia as plaintiff in the

   complaint in this action. See ECF No. 22 at 4. Accordingly, on February 12, 2021,

   plaintiff’s counsel moved to substitute Continental as plaintiff in this action by way of an

   amended complaint or pursuant to Federal Rule of Civil Procedure 17(a). ECF No. 22.

   In an order issued on June 8, 2021 (the “June Order”), the court found that Columbia

   could amend its complaint as a matter of course, but expressed concerns that the amended

   complaint may not remedy the jurisdictional defect stemming from the fact that Columbia

   lacked standing at the time the action was brought. ECF No. 37. The court requested

   supplemental briefing on that issue or alternatively invited Continental, as newly named

   plaintiff, to voluntarily dismiss the case and file a new action in its own name to moot the

   court’s concern. Id. at 9 n. 2. Continental chose the latter option and, on June 22, 2021,

   filed a motion to voluntarily dismiss the action without prejudice. ECF No. 42.

   Richardson responded on July 1, 2021, ECF No. 44, and Continental replied on July 8,

   2021, ECF No. 46. As such, the motion to dismiss is now ripe for review.

                                       II. DISCUSSION

          Continental filed a motion to voluntarily dismiss the action pursuant to Federal

   Rule of Civil Procedure 41. The parties all agree that the court should dismiss the instant

   action. However, Richardson and Continental disagree as to the appropriate conditions of




                                                3
2:20-cv-03680-DCN       Date Filed 08/26/21      Entry Number 50         Page 4 of 8




   dismissal. 2 Upon consideration, the court grants Continental’s motion to dismiss without

   prejudice and declines to impose any conditions on that dismissal.

          Pursuant to Federal Rule of Civil Procedure 41(a), a plaintiff may not voluntarily

   dismiss its action without a court order after service of an answer or motion for summary

   judgment, unless a stipulation of dismissal is signed by all parties. Rule 41(a)(2)

   provides that “[e]xcept as provided in Rule 41(a)(1), an action may be dismissed at the

   plaintiff’s request only by court order, on terms that the court considers proper.” Fed. R.

   Civ. P. 41(a)(2).

          The purpose of Rule 41(a)(2) is freely to allow voluntary dismissals unless the

   parties will be unfairly prejudiced. McCants v. Ford Motor Co., 781 F.2d 855, 856 (11th

   Cir. 1986); Alamance Industries Inc. v. Filene’s, 291 F.2d 142, 146 (1st Cir. 1961), cert.

   denied, 368 U.S. 831 (1961). As a general rule, a plaintiff’s motion for voluntary

   dismissal without prejudice under Rule 41(a)(2) should not be denied absent plain legal

   prejudice to the defendant. See Ohlander v. Larson, 114 F.3d 1531, 1537 (10th

   Cir.1997); Phillips v. Illinois Cent. Gulf R.R., 874 F.2d 984, 986 (5th Cir.1989); Andes v.

   Versant Corp., 788 F.2d 1033, 1036 (4th Cir.1986); McCants, 781 F.2d at 856–57.

   Factors a district court should consider in ruling on such motions are: (1) the opposing

   party’s effort and expense in preparing for trial; (2) excessive delay or lack of diligence

   on the part of the movant; (3) insufficient explanation of the need for a dismissal; and (4)

   the present stage of the litigation, i.e., whether a motion for summary judgment is

   pending. See Phillips USA, Inc. v. Allflex USA, Inc., 77 F.3d 354, 358 (10th Cir. 1996);




          2
            McCabe Trotter consents to dismissal of the action and does not weigh in on the
   conditions of dismissal. ECF No. 43.
                                                 4
2:20-cv-03680-DCN       Date Filed 08/26/21      Entry Number 50        Page 5 of 8




   Grover by Grover v. Eli Lilly & Co., 33 F.3d 716, 718 (6th Cir. 1994); Paulucci v. City

   of Duluth, 826 F.2d 780, 783 (8th Cir.1987). These factors are not exclusive, however,

   and any other relevant factors should be considered by the district court depending on the

   circumstances of the case. See Ohlander, 114 F.3d at 1537.

          Rule 41(a)(2) permits the district court to impose conditions on voluntary

   dismissal to obviate any prejudice to the defendants which may otherwise result from

   dismissal without prejudice. An award of the taxable costs of the litigation is a common

   condition imposed by courts for a voluntary dismissal under Rule 41(a)(2). See Davis v.

   USX Corp., 819 F.2d 1270, 1276 (4th Cir.1987). Such costs, however, should not

   include attorneys’ fees without a finding of bad faith. Id. (“Nor do we find that the

   plaintiff has acted in bad faith in seeking dismissal under 41(a)(2) so as to warrant [a

   condition of attorneys’ fees].”); Dean v. WLR Foods, Inc., 204 F.R.D. 75, 80 (W.D. Va.

   2001); Haynes v. Genuine Parts Co., 2015 WL 8484448, at *7 (M.D.N.C. Dec. 9, 2015).

   Furthermore, the costs “must be reasonable and shall not include payment for activities of

   any defendant that will likely be applicable to any subsequent litigation.” Id.

          After consideration of the relevant factors, the court does not find unfair prejudice

   to Richardson that warrants dismissal with prejudice or an award of costs. The court does

   not find that Columbia, Continental, or their counsel lacked diligence or acted with

   excessive delay in filing the instant motion to dismiss. Upon realization of their error in

   misnaming the plaintiff, counsel promptly addressed the mistake by filing a motion to

   amend or substitute in February 2021—only four months after filing the original

   complaint. ECF No. 22. The court subsequently issued its June Order, expressing its

   concern that the amended complaint may not relate back to the filing of the original



                                                 5
2:20-cv-03680-DCN       Date Filed 08/26/21        Entry Number 50       Page 6 of 8




   complaint to cure Columbia’s initial lack of standing and inviting Continental to

   voluntarily dismiss and refile the action. Two weeks later, Continental promptly filed the

   instant motion to dismiss to avoid further litigation of that jurisdictional issue. Also

   within two weeks, Continental filed a new action in its own name, Continental Casualty

   Co. v. McCabe Trotter & Beverly, PC et al., No. 2:21-cv-01849-DCN (D.S.C. 2021) (the

   “New Action”). Therefore, Columbia and Continental’s diligence in rectifying the error

   favors dismissal without prejudice.

          Moreover, Continental acted at the court’s invitation in filing the instant motion to

   dismiss and provided sufficient explanation of the propriety of doing so in its motion.

   Although Continental does not concede the jurisdictional issue raised by the court, by

   voluntarily dismissing the action, Continental seeks to avoid additional, unnecessary

   briefing on the matter. This factor, then, likewise supports dismissal without prejudice.

          The stage of litigation further weighs in favor dismissal without prejudice.

   Continental filed its motion to voluntarily dismiss the action approximately nine months

   after its commencement. Discovery has not yet closed, and a motion for summary

   judgment is not pending. Although the action is currently scheduled for trial during the

   term of court beginning December 1, 2021, in light of the ongoing COVID-19 pandemic

   and the ensuing backlog of jury trials faced by federal district courts across the nation,

   this case is by no means on the eve of trial.

          The only factor that arguably supports dismissal with prejudice is Richardson’s

   efforts and expenses in defending this action. Richardson complains that, due to

   opposing counsel’s mistake in naming Columbia as plaintiff in this action, defense

   counsel “had to expend time researching the law, reviewing through the materials



                                                   6
2:20-cv-03680-DCN       Date Filed 08/26/21       Entry Number 50        Page 7 of 8




   provided, drafting motions and otherwise expending resources related to various motions

   concerning the lack of subject matter jurisdiction.” ECF No. 44 at 11. The court does

   not find such expenditure so significant as to warrant dismissal with prejudice. However,

   the court considers these expenses in determining whether to impose payment of costs as

   condition of dismissal.

          Continental argues that the only costs potentially associated with its error were

   those incurred in connection with Columbia’s motion to amend or substitute Continental

   as named plaintiff. Continental maintains that Richardson could have avoided the costs

   of litigating that motion “had she acted reasonably as did McCabe Trotter” in consenting

   to the amendment. ECF No. 46 at 8 n. 6. The court does not agree that Richardson was

   unreasonable in opposing Columbia’s motion to amend or filing her related motion to

   dismiss on the basis of Columbia’s lack of standing, ECF No. 21. As the court has

   already noted, it is unclear whether the jurisdictional defect existing at the time the action

   was brought is cured by the amended complaint. However, because neither party

   submitted supplemental briefing on that issue, the court cannot be sure whether

   Continental could have continued to pursue this action instead of dismissing and refiling.

   It declines to punish Continental for sparing the court and the parties of the need to

   litigate that issue. Other than the two motions directed at the issue of Columbia’s

   standing, the court finds that most expenses incurred in this action will be equally

   applicable to the New Action. For example, Richardson has already filed a motion to

   dismiss in the New Action nearly identical to the one she filed in this action. Continental

   has also stipulated that any discovery obtained in this action may be used in the New

   Action. In any event, the court does not find that Columbia, Continental, or plaintiff’s



                                                 7
2:20-cv-03680-DCN       Date Filed 08/26/21       Entry Number 50        Page 8 of 8




   counsel acted in bad faith in connection with initially naming Columbia as plaintiff or

   their subsequent actions to address that error. Therefore, awarding Richardson the

   attorneys’ fees she incurred in challenging that error would be improper. Overall, the

   equities in this case weigh in favor of requiring all parties to bear their own costs and

   attorneys’ fees. Therefore, the court grants Continental’s motion to dismiss without

   prejudice and without an award of attorneys’ fees or costs.

                                      III. CONCLUSION

          For the reasons set forth above, the court GRANTS the motion and dismisses the

   action without prejudice.

          AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE

   August 26, 2021
   Charleston, South Carolina




                                                 8
